DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Applicant’s pre-appeal request filed 11/02/2021 and the decision of the pre-appeal conference mailed 11/29/2021.
As a result of the pre-appeal conference decision the previous rejection is withdrawn, prosecution on the merits is reopened as in this new Office action. See MPEP 1204.02.
Claims 1 and 4-20 are pending. Claims 1, 4, and 10 are independent.
Please note that the last Office action was that of a different examiner. Full faith and credit has been given to the search and action of the previous examiner as applicable per MPEP §§ 704.01, 706.04. 

Response to Arguments
Applicant’s arguments, see pre-appeal request, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1, 4, 5, 8, 10, 11, 14, and 16-20 under 35 U.S.C. 103(a) have been fully considered as per the pre-appeal conference decisions mailed 11/29/2021 and are persuasive.  Therefore, the rejection has been withdrawn and prosecution reopened per the pre-appeal decision.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as cited below.

Priority
Acknowledgment is made of applicant's claim as a continuation of U.S. Patent Application No. 14/673,833 filed March 30, 2015, which is a continuation of U.S. Patent Application No. 13/691,612 filed on Nov. 30, 2012, now U.S. Patent No. 8,996,594, which is a continuation of U.S. Patent Application No. 13/172,771 filed on June 29, 2011, now U.S. Patent No. 8,352,419, which is a continuation of U.S. Patent 

Drawings
The drawings, filed 8/9/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,966,594 in view of Rose (US2013/0066841, filed 6/22/2006) and Ohashi (US 6,408,297). The patented claim teaches the limitations of the claim as shown by comparison below in bold.

Instant Application
8,966,594
1. A method, comprising: 

for a source page associated with a first content source, creating a template associated with the source page; allowing a user to identify a region using the source page; for the identified region, using user input to determine a data type and inter- relationship to other data; 

receiving a first content portion from the first content source; receiving a second content portion from a second content source; receiving a third content portion from a third content source; 





processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 

identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified based on statistics from previously collected data; 

assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; 

publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; 




receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; 


policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; 


receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; 

causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; 










causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; 












causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and 









causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
3. A method, comprising: 








identifying at least one content portion associated with at least one content source; [Note while the patent refers to “at least one portion from at least one source, this is patentably indistinct as “at least one” also includes two, three, or more portions and sources. This applies as well to the other limitations below]]


processing the at least one content portion associated with the at least one content source; 












assembling the at least one content portion associated with the at least one content source, utilizing at least one web page; 



publishing content including the first content portion associated with the first content source, the second content portion associated with the second content source, and the third content portion associated with the third content source, utilizing the at least one web page; wherein the content is published to a plurality of first users associated with a first on-line community, by a first web publisher; 

receiving, by the first web publisher, different user textual inputs associated with at least part of the published content from the first users associated with the first on-line community; [Note that textual inputs are patentably indistinct from a comment]

policing, by the first web publisher, the different user textual inputs associated with the at least part of the published content from the first users associated with the first on-line community; 

receiving, by the first web publisher, ratings from the first users associated with the first on-line community; 


allowing initiation of a first process instance resulting in communication of a first portion of the content for publishing by a second web publisher that is different from the first web publisher by transfer of the first portion of the content for publishing by the second web publisher such that access is allowed to the first portion of the content by second users associated with a second on-line community that is different from the first on-line community such that one or more of the second users include one or more end users allowed access to the first portion of the content; 

wherein the initiation of the first process instance results in communication of at least one first user textual input with the first portion of the content by transfer of the at least one first user textual input with the first portion of the content for publishing by the second web publisher such that access is allowed to the at least one first user textual input with the first portion of the content by the second users associated with the second on-line community that is different from the first on-line community such that the one or more of the second users include the one or more end users allowed access to the at least one first user textual input with the first portion of the content; and 

allowing initiation of a second process instance resulting in communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher by transfer of the at least second portion of the content for publishing by the third web publisher such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community; 

wherein the initiation of the second process instance results in communication of at least one second user textual input with the second portion of the content by transfer of the at least one second user textual input with the second portion of the content for publishing by the third web publisher such that access is allowed to the at least one second user textual input with the second portion of the content by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community.


Here claim 3 of U.S. Patent No. 8,996,594 recites a method of extracting and communicating data as part of a content marketplace. These method claims differ from claim 1 in that it fails to disclose the component for identifying errors based on statistics from previously collected data and the specific .

Claims 4, 9-10, 15, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,966,594 in view of Rose (US2013/0066841, filed 6/22/2006). The patented claims teach the limitations of the claims as shown by comparison below in bold for the system claim set 4, 9, and 16-18 to patented claims 1 and 2, but applies the same respectively for the method claim set 10, 15, and 19-20 to patented claims 3 and 4.

Instant Application
8,966,594
4. A system, comprising: 

a component for receiving a first content portion from a first content source; 


a component for receiving a second content portion from a second content source; 
a component for receiving a third content portion from a third content source; 


a component for processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 

a component for identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified 


a component for assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; 

a component for publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; 


a component for receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; [Note a comment is a textual input associated with content and is patentably indistinct from that term]]

a component for policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; 

a component for receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community;

a component for causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; 












a component for causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; 












a component for causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and











a component for causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
1. A system, comprising: 

component configured for: identifying at least one content portion associated with at least one content source; [Note while the patent refers to “at least one portion from at least one source, this is patentably indistinct as “at least one” also includes two, three, or more portions and sources. This applies as well to the other limitations below]]

processing the at least one content portion associated with the at least one content source; 
















assembling the at least one content portion associated with the at least one content source, utilizing at least one web page; 




publishing content including the at least one content portion associated with the at least one content source, utilizing the at least one web page; wherein the system is operable to publish the content to a plurality of first users associated with a first on-line community, by a first web publisher; 

receiving, by the first web publisher, different user textual inputs associated with at least part of the published content from the first users associated with the first on-line community; 




policing, by the first web publisher, the different user textual inputs associated with the at least part of the published content from the first users associated with the first on-line community; 

receiving, by the first web publisher, ratings from the first users associated with the first on-line community; 


initiating a process resulting in communication of a first portion of the content for publishing by a second web publisher that is different from the first web publisher [[Note the publishers being different is recited later in the compared application, but the scope is patentably indistinct]] by transfer of the first portion of the content, for publishing by the second web publisher to thereby allow access to the first portion of the content by second users associated 

wherein the process initiation results in communication of at least one first user textual input with the first portion of the content by transfer of the at least one first user textual input with the first portion of the content, for publishing by the second web publisher to thereby allow access to the at least one first user textual input with the first portion of the content by the second users associated with the second on-line community that is different from the first on-line community such that the one or more of the second users include the one or more end users allowed access to the at least one first user textual input with the first portion of the content; and 

initiating another process resulting in communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher [[Note the publishers being different is recited later in the compared application, but the scope is patentably indistinct]] by transfer of the at least second portion of the content, for publishing by the third web publisher to thereby allow access to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community; 

wherein the another process initiation results in communication of at least one second user textual input with the second portion of the content by transfer of the at least one second user textual input with the second portion of the content, for publishing by the third web publisher to thereby allow access to the at least one second user textual input with the second portion of the content by the third users associated with the third on-line community that 


the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; the first content source, the second content source, and the third content source include different sites; 

the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; 

the published content includes additional content in addition to the first content portion, the second content portion, and the third content portion;

the publishing including serving web content; 

the communicating includes broadcasting;

the communicating is conditioned on payment; 

the policing includes removing; 

the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and 





each component includes at least one of a component of the first web publisher, or a computer component.










the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; 

the content includes additional content in addition to the at least one content portion; 



the publishing including serving web content;

the communication includes broadcasting; 

the communication is conditioned on payment; 

the policing includes removing; 

the at least part of the published content, the first portion of the published content, and the at least second portion of the published content, are different parts of the published content; 


initiating the process occurs on a first day and initiating the another process occurs on a second day; and

the at least one component includes at least one of a component of the first web publisher, an application component, a network component, or a computer component.
wherein the system is operable such that the content is published to a plurality of first users associated with a first on-line community, by a first web publisher.
From claim 1: wherein the system is operable to publish the content to a plurality of first users associated with a first on-line community, by a first web publisher;
such that access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and 



wherein access is allowed to the at least one first comment by the second users associated with the second on-line community that is different from the first on-line community.
From Claim 1:
thereby allow access to the first portion of the content by second users associated with a second on-line community that is different from the first on-line community such that one or more of the second users include one or more end users allowed access to the first portion of the content;

thereby allow access to the at least one first user textual input with the first portion of the content by the second users associated with the second on-line community that is different from the first on-line community such that the one or more of the second users include the one or more end users allowed access to the at least one first user textual input with the first portion of the content; and
18. A system of Claim 4, wherein the system is operable such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and wherein access is allowed to the at least one second comment by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community.

thereby allow access to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community; 
to thereby allow access to the at least one second user textual input with the second portion of the content by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community.


	Here claims 1 and 3 of U.S. Patent No. 8,996,594 recites a system/method of extracting and communicating data as part of a content marketplace. These system/method claims differ from claims 4 and 10 herein in that it fails to disclose the component for identifying errors based on statistics from previously collected data. Rose teaches that during content extraction and assembly, error identification and processing is performed as well. See Rose [0043]-[0055]. Therefore, it would have been obvious to modify the system/method of claims 1 and 3 of the patent such that error identification and processing of extracted content was performed. One having ordinary skill in the art would have been motivated to make such a modification to reduce duplicate and spam content from being published per the teachings of Rose. Instant claims 16-20 include only further limitations already taught by patented claims 1 or 3.
	Claims 2 and 4 of U.S. Patent No. 8,996,594 recites a system/method that differs from instant claims 9 and 15 in that it fails to disclose the content portions results from scraping different sites. Rose 
teaches that content extraction occurs for multiple sites and scrapes/gathers portions from those sites. See Rose [0045] and [0116]-[0117]. Therefore, it would have been obvious to modify the system/method of claims 2 and 4 of the patent such that content scraping was performed. One having ordinary skill in the art would have been motivated to make such a modification to aggregate content from multiple sources per the teachings of Rose.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,352,419 in view of Rose (US2013/0066841, filed 6/22/2006) and Ohashi (US 6,408,297). 
Here claim 1 of U.S. Patent No. 8,352,319 recites a method of extracting and communicating data as part of a content marketplace. These method claims differ from claim 1 in that it fails to disclose the component for identifying errors based on statistics from previously collected data and the specific template, region identification, and data type/relationship determinations. Rose teaches that during content extraction and assembly, error identification and processing is performed as well. See Rose [0043]-[0055].Therefore, it would have been obvious to modify the method of claim 1 of the patent such that error identification and processing of extracted content was performed. One having ordinary skill in the art would have been motivated to make such a modification to reduce duplicate and spam content from being published per the teachings of Rose. Ohashi teaches specific content extraction based on templates and user selected regions and relations. See Ohashi Figs. 11-13 3A, 5B as well as col. 147-50, col. 2:24-67, col. 7:4-67, col. 2:7-14, col. 8:1-11, col. 7:25-67, col. 8:14-31, and col. 3:60 through col.3:20. It would have been obvious to further modify the system/method of 1of the patent such that content extraction was performed based on templates and regions specified by user input. One having ordinary skill in the art would have been motivated to make such a modification to easily and efficiently extract user-specified content portions from webpages based on graphical inputs per the teachings of Ohashi.

Claims 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,352,419 in view of Rose (US2013/0066841, filed 6/22/2006). The patented claims teach the limitations of the claims as shown by comparison below in bold for the .
Instant Application
8,352,419
4. (Currently amended) A system, comprising: 

a component for receiving a first content portion from a first content source; 

a component for receiving a second content portion from a second content source; 

a component for receiving a third content portion from a third content source; 

a component for processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 

a component for identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content 

a component for assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; 

component for publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; 





a component for receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; 

a component for policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; 

a component for receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; 

a component for causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; 














a component for causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; 








a component for causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and










a component for causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
1. A method, comprising:

receiving a first content portion from a first content source;

receiving a second content portion from a second content source; 

receiving a third content portion from a third content source; 

processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 












assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; 


publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; 

wherein the content is published to a plurality of first users associated with a first on-line community, by a first web publisher;

receiving, by the first web publisher, different user textual inputs on at least part of the published content from the first users associated with the first on-line community; 

policing, by the first web publisher, the different user textual inputs on the at least part of the published content from the first users associated with the first on-line community; 


receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; 

causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; 
wherein the communication of the at least first portion of the content is accomplished by the first web publisher causing a transfer of the at 
wherein access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community; 




wherein communication of at least one first user textual input with the first portion of the content is accomplished by the first web publisher causing a transfer of the at least one first user textual input with the first portion of the content, for publishing by the second web publisher; wherein access is allowed to the at least one first user textual input with the first portion of the content by the second users associated with the second on-line community that is different from the first on-line community;

causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; wherein the communication of the at least second portion of the content is accomplished by the first web publisher causing a transfer of the at least second portion of the content for publishing by the third web publisher; wherein access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community; 

wherein communication of at least one second user textual input with the second portion of the content is accomplished by the first web publisher causing a transfer of the at least one second user textual input with the second portion of the content, for publishing by the third web publisher; wherein access is allowed to the at least one second user textual input with the second portion of the content by the third users associated with the third on-line community that is different from the first on-line 
wherein the system is operable such that at least a portion of the first users associated with the first on-line community are designated as trusted.
2. A method of claim 1, wherein at least a portion of the first users associated with the first on-line community are designated as trusted.
6. A system of Claim 4, wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different users.
3. A method of claim 1, wherein different portions of the content are suggested to different users based on a browsing history of the different users.
7. A system of Claim 4, wherein the system is operable such that different advertisements are selected for different users.
4. A method of claim 1, wherein different advertisements are selected for different users.

8. A system of Claim 4, wherein the system is operable such that a second on-line community is capable of controlling what is communicated.
5. A method of claim 1, wherein the second on-line community is capable of controlling what is communicated.
9. A system of Claim 4, wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; the first content source, the second content source, and the third content source include different sites; the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; the published content includes additional content in addition to the first content portion, the second content portion, and the third content portion; the publishing including serving web content; the communicating includes broadcasting; the communicating is conditioned on payment; the policing includes removing; the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and each component includes at least one of a component of the first web publisher, or a computer component.
wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; the first content source, the second content source, and the third content source include different sites; the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; the content includes additional content in addition to the first content portion, the second content portion, and the third content portion; the publishing including serving web content; the communicating includes broadcasting; the communicating is conditioned on payment; the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and the policing includes removing.

See Claim 1 above for teaching verbatim the same limitations.

	
Here claims 1-6 of U.S. Patent No. 8,352,419 recites a method of extracting and communicating data as part of a content marketplace. These method claims differ from claims 4-20 herein in that they .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 7,647,351 in view of Rose (US2013/0066841, filed 6/22/2006) and Riggs (US2015/0213147, filed on 7/13/2006). The patented claim teaches the limitations of the claim as shown by comparison below in bold.
Here claim 24 of U.S. Patent No. 7,647,351 recites a method of extracting data by specific region selection and user interactions.. These method claims differ from claim 1 in that it fails to disclose the identifying errors is based on statistics from previously collected data as well as the aggregation, assembly, and communicating of contents and comments. Rose teaches that during content extraction and assembly, error identification and processing is performed in the claimed fashion as well. See Rose [0043]-[0055]. Therefore, it would have been obvious to modify the method of claim 24 of the patent such that error identification and processing of extracted content was performed. One having ordinary skill in the art would have been motivated to make such a modification to reduce duplicate and spam content from being published per the teachings of Rose. Riggs teaches specific communication of additional comments as claimed in claim 1. See Riggs [0003], and [0026]-[0027]. It would have been .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a component for receiving a first content portion…” in claim 4
“a component for receiving a second content portion…” in claim 4
“a component for receiving a third content portion…” in claim 4
“a component for processing the first content portion…” in claim 4
“a component for identifying one or more errors…” in claim 4
“a component for assembling…” in claim 4
“a component for publishing content…” in claim 4
“a component for receiving, by a first web publisher, different comments…” in claim 4
“a component for policing…” in claim 4
“a component for receiving, by the first web publisher, ratings…” in claim 4
“a component for causing communication of at least a first portion of the content… ” in claim 4
“a component for causing communication of at least one first comment… ” in claim 4
“a component for causing communication of at least a second portion of the content… ” in claim 4
“a component for causing communication of at least one second comment… ” in claim 4
“a component for causing communication of at least a first portion of the content… ” in claim 4

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The th do not have adequate corresponding structure disclosed in the specification for these computer-implemented limitations” and are indefinite as in the below 112(b)/2nd rejections. As in MPEP 2181(II)(B):
“When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations reciting “a component for” in claim 4, as noted above in the claim interpretation section, in invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These computer-implemented limitations do not have any computing hardware disclosed in the specification as any “component” and there is no specific algorithm to carry out the functions either. Nothing adequately links any  “component” and claimed function to any structure or hardware in the specification, nor with any specific implementing algorithm for these computer functions. See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 5-9 inherit the same rejection as in claim 4. Further, while claim 9 does recite “each component includes at least one component of the first web publisher, or a computer th.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 9 and 15 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 15, both claims recite limitations including “the communicating includes broadcasting”, and “the communicating is conditioned on payment”. These limitations lack antecedent basis as the connection to the parent recited elements in unclear and indefinite. More specifically, the respective parent claims 4 or 10 recite “causing communication of at least a first portion of the content”, “causing communication of at least one first comment”, “causing communication of at least a second portion of content”, and “causing communication of at least one second content” and it is unclear and indefinite which “communication” is referenced by “the communicating” as in claims 9 and 15. For purposes of examination, examiner has interpreted the limitations of claims 9 and 15 as requiring at least one of the “communication[s]” in claims 4 and 10 be referenced by the communicating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, U.S. Patent Pub. No. 2013/0066841, filed on 6/22/2006) in view of Riggs et al., U.S. Patent Pub. No. 2015/0213149, filed on 7/13/2006 and further in view of Ohashi, U.S. Patent No. 6,408,297 (hereinafter Ohashi).

Regarding claim 1, Rose in the analogous art of content aggregation, assembly and processing teaches:
A method, comprising: (See Rose Abstract, [0002], claim 1 where invention is embodied as a method for receiving content).
…a source page associated with a first content source … (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein a source page/article/story for content submission is associated with a content source URL. Or alternatively in the same portions and as shown in Fig. 1B each story/page with URL is submitted by a content source (i.e. submitter) and are associated as in Fig. 1B where each content page URL indicates a content source as “submitted by David”, etc.).
receiving a first content portion from the first content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein a source page/article/story for content submission is received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B first portion  content 172 which is associated with a page URL and indicates the first content source as “submitted by David”, etc.). See also [0116]-[0117].
receiving a second content portion from a second content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B second portion  content “An Algorithm to Solver all Sudoku Puzzles” which is associated with a page URL and indicates the second content source as “submitted by Eve”, etc.).
receiving a third content portion from a third content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B third portion  content “Hot Temperature Achieved in Lab” which is associated with a page URL and indicates the third content source as “submitted by Charlie”, etc.).
processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; (See Rose Figs. 2 and 3 wherein for content/story submission content portion is received for all submitted content (first, second, and third) and processed as in [0043]-[0044] where “one or more checks are performed” and as in [0048]-[0058]. Note that “processing” is a broad operation that would encompass any operations on content portions).
identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified based on statistics from previously collected data; (See Rose at least in [0043]-[0044] wherein various error checks are performed on the content portion including for accidental (i.e. typo) or malicious (i.e. spam, blacklisted) errors. More specifically, as in [0049]-[0055] error checking includes detecting a duplicate error identified based on statistics of previously collected data (i.e. titles and summaries of stories already submitted). Comparison for duplicate/matching is identification based on statistics of previously collected data, such as the statistic of how many copies of this data already exist on server. Additionally, “spam story” detection based on text analysis of the content portion using “spam detection techniques” is a statistical error identification process based on previously collected data. See also [0097]. The “based on statistics” recited in the claim is broad, and encompasses any statistics on previously collected data, including being a duplicate which is a statistic).
assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are assembled using a webpage as shown as an aggregation of assembled submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are published to users using the webpage as shown as an aggregation of the submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; (See Rose [0027]-[0028] users in online community can where content is published can take actions including “commenting on the content.” Further as in [0032], [0065], and [0070]-[0078] different comments associated with a story/published content are received).
policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; (See Rose at least in [0073]-[0074] wherein comments are policed by the publisher when if enough users “bury a comment, the comment is removed from the site.”).
receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; (See Rose [0027] users in community rate content as liked by “digg” or not liked by “bury” which adds to the ratings core as in [0034]-[0036]. See further [0062]-[0064] user rates a story/content in the site/community). 
causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher;  (See Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a second publisher (i.e. Alice publishes her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher)
causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; (See First Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a any number of user publishers (i.e. each user may publishes his 
Rose does not explicitly teach:
[for a source page associated with a first content source], creating a template associated with the source page; (But note Rose as in [0116] user during content submission/extraction can indicate “which fields/tags are collected” and configured “depending on the type of the content”).
allowing a user to identify a region using the source page; 
for the identified region, using user input to determine a data type and inter-relationship to other data; 
causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; (But note Rose as in Fig. 4B, 422 and [0068] optional text region for comment in relation to blogging/publishing communication and note Fig. 5 and viewing comments associated with content portion including as well [0083] whenever friends comment on content portions in their published pate, such is published to Alice’s page).
causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
However, in the analogous art of comments on published content Riggs teaches:
causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to Alice’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one first comment (i.e. edited/commentary authored 
causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher. (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to CharlieB’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one second comment (i.e. edited/commentary authored text remixed with the retrieved content) is communicated for publishing by a blog (i.e. third web publisher as in Rose) Note that such remixing is applicable to any web content to be blogged including to third publisher as in Rose).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Riggs with the teachings of Rose. One having ordinary skill in the art would have been motivated to combine the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs with the content aggregation, processing, and viewing community site as in Rose in order to provide a solution for publishing and remixing/editing blogged content without limitation from multiple sources of multiple types in one location. See Riggs [0003]-[0004] and [0018].
Then Rose in view of Riggs does not explicitly teach:
[for a source page associated with a first content source], creating a template associated with the source page; 
allowing a user to identify a region using the source page;
for the identified region, using user input to determine a data type and inter-relationship to other data; 
However, Ohashi in the analogous art of content extraction from webpages teaches:
, creating a template associated with the source page; (See Ohashi Fig. 11, Fig. 12, and Fig. 5B as well as col. 147-50, col. 2:24-67 wherein a template is created associated with a source html page associated with a content source (i.e. URL) for content extraction from that page. See also col. 7:4-67).
allowing a user to identify a region using the source page; (See Ohashi Fig. 13, Fig. 3A wherein as in col. 2:7-14 and col. 8:1-11 target data region on source page is identified/selected by user on screen as highlighted region).
for the identified region, using user input to determine a data type and inter-relationship to other data; (See Ohashi Fig. 13, Fig. 3A wherein as in col. 2:7-14 and col. 8:1-11 target data region on source page is identified/selected by user on screen is determined based on user input to be a specific data type (i.e. data to be scraped and/or a target data cell) and determined to have interrelationships to other data on the page as in col. 7:25-67, and col. 8:14-31 as well as col. 3:60 through col.3:20 where as shown in Figs. 12 and 5B the identified region is indicated as an extraction data type as shown with inter-relationships to other data on the source page such as other tagged elements and/or a line immediately before the region, initial line of the region, line immediately after the region, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ohashi with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the user region selection and identification for template creation and content scraping as in Ohashi with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to extract desired content from a source web page automatically based on graphical identification. Rose for instance already describes the user indicating some of the contents of the url/page to extract as well as generally field mappings as .

Claims 4-5, 8, 10-11, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs.

Regarding claim 4, Rose in the analogous art of content aggregation, assembly and processing teaches:
A system, comprising: (See Rose [0023] invention implemented as a computing system).
a component for receiving a first content portion from a first content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein a source page/article/story for content submission is received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B first portion  content 172 which is associated with a page URL and indicates the first content source as “submitted by David”, etc.). See also [0116]-[0117].
a component for receiving a second content portion from a second content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B second portion  content “An Algorithm to Solver all Sudoku Puzzles” which is associated with a page URL and indicates the second content source as “submitted by Eve”, etc.).
a component for receiving a third content portion from a third content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B third portion  content “Hot Temperature Achieved in Lab” which is associated with a page URL and indicates the third content source as “submitted by Charlie”, etc.).
a component for processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; (See Rose Figs. 2 and 3 wherein for content/story submission content portion is received for all submitted content (first, second, and third) and processed as in [0043]-[0044] where “one or more checks are performed” and as in [0048]-[0058]. Note that “processing” is a broad operation that would encompass any operations on content portions).
a component for identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified based on statistics from previously collected data;  (See Rose at least in [0043]-[0044] wherein various error checks are performed on the content portion including for accidental (i.e. typo) or malicious (i.e. spam, blacklisted) errors. More specifically, as in [0049]-[0055] error checking includes detecting a duplicate error identified based on statistics of previously collected data (i.e. titles and summaries of stories already submitted). Comparison for duplicate/matching is identification based on statistics of previously collected data, such as the statistic of how many copies of this data already exist on server. Additionally, “spam story” detection based on text analysis of the content portion using “spam detection techniques” is a statistical error identification process based on any statistics on previously collected data, including being a duplicate which is a statistic).
a component for assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are assembled using a webpage as shown as an aggregation of assembled submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
a component for publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are published to users using the webpage as shown as an aggregation of the submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
a component for receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; (See Rose [0027]-[0028] users in online community can where content is published can take actions including “commenting on the content.” Further as in [0032], [0065], and [0070]-[0078] different comments associated with a story/published content are received).
a component for policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; (See Rose at least in [0073]-[0074] wherein comments are policed by the publisher when if enough users “bury a comment, the comment is removed from the site.”).
a component for receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; (See Rose [0027] users in 
a component for causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher;  (See Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a second publisher (i.e. Alice publishes her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher)
a component for causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and  (See First Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a any number of user publishers (i.e. each user may publishes his or her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher. Pointedly note as in [0067] Fig, 4B, 418 third publisher/user (i.e. CharlieB) has caused communication of the portion of content to his blog as a third publisher).
Rose does not explicitly teach:
a component for causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher;  (But note Rose as in Fig. 4B, 422 and [0068] optional text region for comment in relation to blogging/publishing communication and note Fig. 5 and viewing comments associated with content portion including as well [0083] whenever friends comment on content portions in their published pate, such is published to Alice’s page).
a component for causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
However, in the analogous art of comments on published content Riggs teaches:
a component for causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to Alice’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one first comment (i.e. edited/commentary authored text remixed with the retrieved content) is communicated for publishing by a blog (i.e. second web publisher as in Rose)).
a component for causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher. (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to CharlieB’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one second comment (i.e. edited/commentary authored text remixed with the retrieved content) is communicated for publishing by a blog (i.e. third web publisher as in Rose) Note that such remixing is applicable to any web content to be blogged including to third publisher as in Rose).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Riggs with the teachings of Rose. One having ordinary skill in the art would have been motivated to combine the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs with the content aggregation, processing, and viewing community site as in Rose in order to provide a solution for publishing and 

Regarding claim 5, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein the system is operable such that at least a portion of the first users associated with the first on-line community are designated as trusted. (See Rose [0030], [0061], [0077] wherein user’s  login an are trusted by the site/community (i.e. Alice is logged in) and/or user’s list Friends which is a designation as “trusted” to that user within the on-line community).

Regarding claim 8, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein the system is operable such that a second on-line community is capable of controlling what is communicated.  (See Rose [0063], [0068], [0135] wherein second on-line community (i.e. Alice’s blog community) controls what is communicated within that community by selecting what is published to the blog. As in [0068] the blog of a second publisher (i.e. Alice publishes her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher)

Regarding claim 10, Rose in the analogous art of content aggregation, assembly and processing teaches:
A method, comprising: (See Rose Abstract, [0002], claim 1 where invention is embodied as a method for receiving content).
receiving a first content portion from a first content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein a source page/article/story for content submission is received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each 
receiving a second content portion from a second content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B second portion  content “An Algorithm to Solver all Sudoku Puzzles” which is associated with a page URL and indicates the second content source as “submitted by Eve”, etc.).
receiving a third content portion from a third content source; (See Rose Fig. 1B, [0025], [0032]-[0033], and [0041]-[0048] wherein any number of source page/article/story for content submissions are received from a content source URL. Or alternatively in the same portions and as shown in Fig. 1B and Figs. 2-3 each story/page with URL is submitted by a content source (i.e. submitter) including as in Fig. 1B third portion  content “Hot Temperature Achieved in Lab” which is associated with a page URL and indicates the third content source as “submitted by Charlie”, etc.).
processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; (See Rose Figs. 2 and 3 wherein for content/story submission content portion is received for all submitted content (first, second, and third) and processed as in [0043]-[0044] where “one or more checks are performed” and as in [0048]-[0058]. Note that “processing” is a broad operation that would encompass any operations on content portions).
identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified based on statistics from previously collected data; (See Rose at least in [0043]-[0044] wherein various error checks are performed on the content portion including for accidental (i.e. typo) or malicious (i.e. spam, blacklisted) errors. More specifically, as in [0049]-[0055] error checking includes detecting a duplicate error identified based on statistics of previously collected data (i.e. titles and summaries of stories already submitted). Comparison for duplicate/matching is identification based on statistics of previously collected data, such as the statistic of how many copies of this data already exist on server. Additionally, “spam story” detection based on text analysis of the content portion using “spam detection techniques” is a statistical error identification process based on previously collected data. See also [0097]. The “based on statistics” recited in the claim is broad, and encompasses any statistics on previously collected data, including being a duplicate which is a statistic).
assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are assembled using a webpage as shown as an aggregation of assembled submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are published to users using the webpage as shown as an aggregation of the submitted content. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; (See Rose [0027]-[0028] users in online community can where content is published can take actions including “commenting on the 
policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; (See Rose at least in [0073]-[0074] wherein comments are policed by the publisher when if enough users “bury a comment, the comment is removed from the site.”).
receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; (See Rose [0027] users in community rate content as liked by “digg” or not liked by “bury” which adds to the ratings core as in [0034]-[0036]. See further [0062]-[0064] user rates a story/content in the site/community).
causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher;  (See Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a second publisher (i.e. Alice publishes her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher)
causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; (See First Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a any number of user publishers (i.e. each user may publishes his or her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher. Pointedly note as in [0067] Fig, 4B, 418 third publisher/user (i.e. CharlieB) has caused communication of the portion of content to his blog as a third publisher).

causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; (But note Rose as in Fig. 4B, 422 and [0068] optional text region for comment in relation to blogging/publishing communication and note Fig. 5 and viewing comments associated with content portion including as well [0083] whenever friends comment on content portions in their published pate, such is published to Alice’s page).
and causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
However, in the analogous art of comments on published content Riggs teaches:
causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to Alice’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one first comment (i.e. edited/commentary authored text remixed with the retrieved content) is communicated for publishing by a blog (i.e. second web publisher as in Rose)).
and causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher. (See Riggs [0003] content published to blogs (i.e. as in Rose) and [0026] wherein retrieved content for publishing (i.e. content portion from site published to CharlieB’s blog) is remixed including editing the content with commentary or other textual contents and published as in [0027]. Thus, at least one second comment (i.e. edited/commentary authored text remixed with the retrieved content) is communicated for publishing by a blog (i.e. third web publisher as in Rose) Note that such remixing is applicable to any web content to be blogged including to third publisher as in Rose).

Regarding claim 11, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, wherein at least a portion of the first users associated with the first on-line community are designated as trusted. (See Rose [0030], [0061], [0077] wherein user’s  login an are trusted by the site/community (i.e. Alice is logged in) and/or user’s list Friends which is a designation as “trusted” to that user within the on-line community).

Regarding claim 14, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, wherein a second on-line community is capable of controlling what is communicated. (See Rose [0063], [0068], [0135] wherein second on-line community (i.e. Alice’s blog community) controls what is communicated within that community by selecting what is published to the blog. As in [0068] the blog of a second publisher (i.e. Alice publishes her own web blog). See also [0045], [0059] user’s blog is external website published by the user (i.e. second web publisher)

Regarding claim 16, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein the system is operable such that the content is published to a plurality of first users associated with a first on-line community, by a first web publisher. (See Rose Fig. 1B, Fig.4, Fig. 5, wherein content is published to plurality of first users on site. See also [0027]).

Regarding claim 17, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein the system is operable such that access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and wherein access is allowed to the at least one first comment by the second users associated with the second on-line community that is different from the first on-line community. (See Rose  [0063], [0068], [0135] published to second community (i.e. blog community) which is external as in [0045], [0059] and as in Riggs [0003] and [0027] remixed content (i.e. including comments) and/or comments published to blog site and allowing access to the blogged content by the blog community. In view of Rose’s teaching of Alice (and any other number of users) publishing to her blog from the site, her blog is the second community).

Regarding claim 18, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein the system is operable such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and wherein access is allowed to the at least one second comment by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community. (See Rose  [0063], [0068], [0135] published to third community (i.e. blog community) which is external as in [0045], [0059] and as in Riggs [0003] and [0027] remixed content (i.e. including comments) and/or comments published to blog site and allowing access to the blogged content by the blog community. In view of Rose’s teaching of CharlieB (and any other number of users) publishing to his blog from the site, his blog is the third community).

Regarding claim 19, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, wherein access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and wherein access is allowed to the at least one first comment by the second users associated with the second on-line community that is different from the first on-line community. (See Rose  [0063], [0068], [0135] published to second community (i.e. blog community) which is external as in [0045], [0059] and as in Riggs [0003] and [0027] remixed content (i.e. including comments) and/or comments published to blog site and allowing access to the blogged content by the blog community. In view of Rose’s teaching of Alice (and any other number of users) publishing to her blog from the site, her blog is the second community).

Regarding claim 20, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, wherein access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and wherein access is allowed to the at least one second comment by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community. (See Rose  [0063], [0068], [0135] published to third community (i.e. blog community) which is external as in [0045], [0059] and as in Riggs [0003] and [0027] remixed content (i.e. including comments) and/or comments published to blog site and allowing access to the blogged content by the blog community. In view of Rose’s teaching of CharlieB (and any other number of users) publishing to his blog from the site, his blog is the third community).

Claims 6-7 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs and further in view of Herz et al., U.S. Patent No. 5,754,938 (hereinafter Herz).

Regarding claim 6, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, 

wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different users. (But note portions of Rose as cited relating to user preferences for content presented, including digg history and events).
However, Herz in the analogous art of identifying desirable objects customized for users teaches:
wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different users. (See Herz col. 55:38-65 read/rating history profile is used to clip news articles of potential interest where as in the Abstract user’s target profile interest summaries are used to organize distribution of information).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Herz with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the user-specific content based on browsing history as in Herz with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to optimize the user’s time spent locating content of interest by suggesting content aligned with their historical preferences.

Regarding claim 7, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, 
Rose does not explicitly teach:
wherein the system is operable such that different advertisements are selected for different users.
 
wherein the system is operable such that different advertisements are selected for different users. (See Herz col. 39:64-col.40:10, a user may be sent advertisements based on what they are most interested in on a per-user basis). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Herz with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the user-specific advertising as in Herz with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to optimize effectiveness of advertising. Presenting targeted advertisements per user would make the advertisement conversion rate higher.

Regarding claim 12, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, 
Rose does not explicitly teach:
wherein different portions of the content are suggested to different users based on a browsing history of the different users. (But note portions of Rose as cited relating to user preferences for content presented, including digg history and events).
However, Herz in the analogous art of identifying desirable objects customized for users teaches:
wherein different portions of the content are suggested to different users based on a browsing history of the different users. (See Herz col. 55:38-65 read/rating history profile is used to clip 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Herz with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the user-specific content based on browsing history as in Herz with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to optimize the user’s time spent locating content of interest by suggesting content aligned with their historical preferences.

Regarding claim 13, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, 
Rose does not explicitly teach:
wherein different advertisements are selected for different users.
However, Herz in the analogous art of identifying desirable objects customized for users teaches: 
wherein different advertisements are selected for different users. (See Herz col. 39:64-col.40:10, a user may be sent advertisements based on what they are most interested in on a per-user basis). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Herz with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the user-specific advertising as in Herz with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose .

Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs and further in view of Allaire et al., U.S. Patent Pub. No. 2007/0038931, filed on 8/12/2005 (hereinafter Allaire).

Regarding claim 9, Rose in view of Riggs as applied above to claim 4 further teaches:
A system of Claim 4, wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; (See Rose at least in [0045] content submission is crawled and scraped for content. Note that scraping is a broad concept and nothing is claimed herein as to how the scraping is done. See further [0116]-[0117] defined fields/tags are collected/scraped as content portions).
the first content source, the second content source, and the third content source include different sites; (See at least Fig. 1B three different sites are the content sources_/
the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; (See Rose Figs. 2 and 3 wherein for content/story submission content portion is received for all submitted content (first, second, and third) and processed as in [0043]-[0044] where “one or more checks are performed” at least of reporting errors and as in [0048]-[0058]).
the published content includes additional content in addition to the first content portion, the second content portion, and the third content portion; (See at least Fig. 1B wherein the published 
the publishing including serving web content; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are published to users using the webpage as shown as an aggregation of the submitted content that is served. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
the communicating includes broadcasting; (See Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a second publisher by broadcasting such to the blog. Note “broadcasting” is a broad term and encompasses this form of publication to a blog, which is broadcast to a webpage community or the internet).
the policing includes removing; (See Rose [0074] policing is removal).
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and (See at least Fig. 1B wherein the parts of the published contents for comments, ratings, first portion, and second portion are different parts of the published content as shown See also Figs. 4 and 5).
each component includes at least one of a component of the first web publisher, or a computer component. (See Fig. 1B, 13B, and 14 as well as [0023], [0026], [0029], and claim 18 components are computer components for web publisher).
Rose in view of Riggs does not explicitly teach:
the communicating is conditioned on payment;
However, Allaire in the analogous art of distribution of content teaches:
the communicating is conditioned on payment; (First note Allaire as in [0007]-[0010] and [0035] and [0038] and particularly [0044] wherein content distributed includes text, images, etc. Then as in [0040], [0062], [0294]-[0296], [0325]-[0326] and [0340]-[0346] communication of content is conditioned on payment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Allaire with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the paid communication content distribution model and marketplace of Allaire with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to collect and manage revenues for paid, packaged, and created content in a central manner. See Allaire [0040].

Regarding claim 15, Rose in view of Riggs as applied above to claim 10 further teaches:
A method of Claim 10, wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; (See Rose at least in [0045] content submission is crawled and scraped for content. Note that scraping is a broad concept and nothing is claimed herein as to how the scraping is done. See further [0116]-[0117] defined fields/tags are collected/scraped as content portions).
the first content source, the second content source, and the third content source include different sites; (See at least Fig. 1B three different sites are the content sources_/
the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; (See Rose Figs. 2 and 3 wherein for content/story submission content portion is received for all submitted content (first, second, and third) and processed as in 
the published content includes additional content in addition to the first content portion, the second content portion, and the third content portion; (See at least Fig. 1B wherein the published content portion is not the entirety of the content from the content source, but a portion as in [0032] with a summary, title, etc.).
the publishing including serving web content; (See Rose Fig. 1B the received/submitted story/content portions from the first, second, third, and more sources are published to users using the webpage as shown as an aggregation of the submitted content that is served. See also [0030]-[0034], [0061]-[0076], and [0085]-[0090]).
the communicating includes broadcasting; (See Rose [0063], [0068], [0135] wherein operation causes communication of the portion of content after accessing the permalink for the content as in [0061] and expanded interface as in Fig. 4, 424 to as in [0068] the blog of a second publisher by broadcasting such to the blog. Note “broadcasting” is a broad term and encompasses this form of publication to a blog, which is broadcast to a webpage community or the internet).
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and (See at least Fig. 1B wherein the parts of the published contents for comments, ratings, first portion, and second portion are different parts of the published content as shown See also Figs. 4 and 5).
the policing includes removing; (See Rose [0074] policing is removal).
Rose in view of Riggs does not explicitly teach:
the communicating is conditioned on payment;
However, Allaire in the analogous art of distribution of content teaches:
the communicating is conditioned on payment; (First note Allaire as in [0007]-[0010] and [0035] and [0038] and particularly [0044] wherein content distributed includes text, images, etc. Then as in [0040], [0062], [0294]-[0296], [0325]-[0326] and [0340]-[0346] communication of content is conditioned on payment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Allaire with the teachings of Rose and Riggs. One having ordinary skill in the art would have been motivated to combine the paid communication content distribution model and marketplace of Allaire with the remixing including adding new authored comments or retrieved comments to blog published content at the blogger’s site as in Riggs and the content aggregation, processing, and viewing community site as in Rose in order to collect and manage revenues for paid, packaged, and created content in a central manner. See Allaire [0040].

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2013/0066841
US2015/0213147
US 6,408,297
US2007/0038931

The prior art made of record but not relied upon for the rejections:
US2007/0260671 (See Abstract and [0009], [0065] personalized content recommendations and personalized advertisements).
US2006/0259462 (See Abstract and [0070], as well as Fig. 4E content aggregation and syndication from multiple sources).
US2005/0273706 (See abstract scraping web page information based on selected information).
US2003/0101412 (See Abstract content aggregation by web scraping user desired contents).
US2014/0053053 (See Abstract user-specified information extraction from content site).
US2006/0248089 (See Abstract screen scraping by visual indication of form of data).
US 6,199,077 (See Abstract and col. 11 create template for webpage parsing and data extraction per user designs).
US2002/0143821 (See Abstract and [0027] visual specification on interface of region for content extraction from web page).
US 7.581.170 (See Abstract information extraction from webpage based on visualized sample).
US2008/0126476 (See Abstract and [0131] payment for published communicated content including as well in [0264] commentary on item).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T. BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday through Friday, 8AM to 2PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.